DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Since this application is eligible for the transitional procedure of 37  CFR 1.129(a), and the fee set forth in 37 CFR 1.17(r) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to  37 CFR 1.129(a). Applicant’s submission after final filed on November 24, 2021 has been entered.

Response to Amendment

Applicant’s arguments filed on November 24, 2021 have been entered and considered. Claims 14 – 18, 20 – 29, 35 – 36 and 39 are pending in this application. Claims 23 – 28 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant arguments, the examiner has withdrawn the 103 rejections over Sanchez as detailed in Office action mailed September 30, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14 – 18, 20 – 22, 29, 35 – 36 and 39, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dillow et al. US 4,483,808 (Dillow) in view of Kazemizadeh WO 2012/019073 A1 (Kazemizadeh) and further in view of Torgersen et al. US 2011/0162868 A1 (Torgersen), Jungqvist et al. US 2008/0269424 A1 (Jungqvist) and Chaudhary US 2011/0272174 A1 (Chaudhary”174). 
US 2013/0203907 A1 is used herein as equivalent document to the WO reference. 
 
Considering claims 14 – 18, 20 – 22, 29, 35 – 36 and 39, Dillow teaches an insulated conductor including an elongated metallic conductor, which is enclosed by two layers of polymeric insulation. An inner layer of the insulation is a thermoplastic polyvinyl chloride or PVC composition, which includes constituents such as, for example, a plasticizer. An outer layer of insulation, which encloses the inner layer is an irradiation cross-linkable polyvinyl chloride or PVC material, which includes a plasticizer and a cross-linking medium such as a monomer or a mixture of monomers [Col. 3, 4 – 13]. Further, at [Col. 9, 4 – 13] Dillow teaches that the plasticizer range is about 23 to 27 PHR. Furthermore, Dillow does not recognize that the plasticizer is an epoxidized ester of fatty acid as claimed. However, Kazemizadeh teaches an epoxidized composition and a process for producing the same. The epoxidized composition is useful as a plasticizer for thermoplastics such as polyvinyl chloride (PVC) and other polymers [Abstract]. Further, at [Example 2] Kazemizadeh teaches that the plasticizer of the disclosure is useful in cable jacketing applications, and at [0032] that the level of epoxidized composition used for plasticizing at least one thermoplastic or other polymer is generally from 1 to 40 wt %, and that the epoxidized composition may be used as the 
As to the limitation directed to the oxirane index, Kazemizadeh teaches at [Example 1] that the product of the disclosure has 6.95 – 7.1 oxirane, and iodine value of 1 – 3.      
As to the limitation in claim 18, requiring that epoxidized ester is derived from a renewable source, as noted above, the cited art teaches that the use of biochemical plasticizers based on ESO or epoxidized soybean oil or other natural occurring oils.     

Furthermore, Dillow does not specifically recognize that the PVC resin is EPDM or EPM grafted with vinyl chloride. However, Chaudhary’174 teaches at [0025] that the PVC resin may advantageously be a graft copolymers of vinyl chloride are also suitable for use in the compositions. For example, ethylene copolymers, such as ethylene vinyl acetate, and ethylene copolymer elastomers, such as EPDM (copolymers comprising copolymerized units of ethylene, propylene and dienes) and EPR (copolymers comprising copolymerized units of ethylene and propylene) that are grafted with vinyl chloride may be used as the vinyl chloride polymer component.
As Dillow and Chaudhary’174 are both directed to compositions for cable covering, the art is analogous. It has been well settled that substituting one material for 
As to the limitation in claim 18, requiring that epoxidized ester is derived from a renewable source, as noted above, the cited art teaches that the use of biochemical plasticizers based on ESO or epoxidized soybean oil or other natural occurring oils.     
Moreover, although Dillow teaches that the second layer is cross-linkable, it does not specifically recite that the polymer in the second layer is a polyethylene cross-linked. However, Torgersen teaches a power cable comprising a conductor, an insulating layer and at least one semiconductive layer [0021]. Further, Torgersen at [0003] teaches that in power cables, the electric conductor is usually coated first with an inner semiconducting layer, followed by an insulating layer, then an outer semiconducting layer, followed by optional layers such as water-barrier layers and on the outside optionally a sheath layer. The layers of the cable are commonly based on different types of ethylene polymers. Furthermore, Torgersen teaches that said insulations can consist of extruded polymers included polyethylene, cross-linked polyethylene, (XLPE), which may be water-tree resistant (WTR-XLPE) and ethylene propylene rubber (EPR) [0081]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select with reasonable expectation of success a power cable construction 
Torgersen is silent with regards to crosslinking the polyethylene in the presence of sulphonic acid as the catalyst. However, Jungqvist teaches polyethylene compositions for use in cable insulation layers, wherein the polyethylene is crosslinked using sulphonic acid as the catalyst [0037]. Said crosslinked polyethylene has improved mechanical properties [0007 and 0008]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select with reasonable expectation of success Junqvist’s crosslinking method for the cross-linked polyethylene in Dillow-Torgersen’s power cable when it is desired to provide the polyethylene layer with improved mechanical properties. 
As to the limitation in claim 14, requiring that the polymer in the second layer coating composition is a homopolyolefin, Torgersen and Jungqvist, both, teach that said layer comprises an ethylene homo- or copolymer, which is crosslinked [Torgersen 0080], and Jungqvist at [0020]. Thus, rendering obvious the additional limitation in the instant claim.    
As to the limitation in claims 14 and 39, requiring that the first layer (PVC layer) does not comprise thermal stabilizers, Dillow teaches at [Col. 9, 25 – 28] that other constituents such as stabilizers, lubricants and fire retardant additives, are included as required (optional). 
 
Response to Arguments

Applicant’s arguments filed on November 24, 2021 have been entered and considered. After careful consideration of Applicant arguments, the examiner has withdrawn the 103 rejections over Sanchez as detailed in Office action mailed September 30, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant’s argument filed on November 24, 2021 have been carefully considered but they are moot in view of the new grounds of rejection presented above.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REL/
Ricardo E. Lopez 
Patent Examiner, Art Unit 1786
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786